Case 6:20-cv-01102-JWB-GEB Document 59 Filed 04/29/20 Page 1 of 1

United States District Court
for the
District of Kansas

First Baptist Church, et al, Civil Action No. 6:20-cv-01102-JWB-GEB
Plaintiffs, Amicus Brief by Kansas Justice Institute
v.

Governor Laura Kelly,

Defendant.

 

 

Amicus Brief by Kansas Justice Institute

Governor Kelly seeks a dismissal under the mootness doctrine. Koontz v. Watson, 283
F.Supp.3d 1007 (2018) is instructive.

Under the voluntary cessation doctrine, “a defendant cannot moot a case by voluntary
ceasing the allegedly wrongful conduct if the defendant could engage in the conduct again after
a court would dismiss a case challenging it.” Koontz v. Watson, 283 F. Supp. 3d 1007, 1018 (D.
Kan. 2018). Here, even though the Governor attempted to correct the clearly unconstitutional
executive order, there is nothing preventing her from simply re-issuing an executive order that
mirrors Executive Order 20-18. This is “what the voluntary cessation doctrine aims to
prevent.” Jd.

As in Koontz, Governor Kelly cannot rely on mootness.

Dated: April 17, 2020. Gul i Ve

Samuel G. MacRoberts

 
